Citation Nr: 0309229	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  01-05 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The veteran was exposed to heavy smoke in service as a 
result of fires on his ship caused by an enemy bombing 
attack.

2.  The veteran has current diagnoses of chronic bronchitis 
and asthma, and there is a reasonable basis for attributing 
such disability to his period of active military service.


CONCLUSION OF LAW

The veteran has chronic bronchitis and asthma that were 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from April 1944 to June 
1946.  He received a Purple Heart Medal for wounds received 
while serving onboard the USS WASP, an aircraft carrier, 
during World War II.

A review of the veteran's service medical records (SMRs) 
shows that he indicated that he did not have asthma prior to 
service on his April 1944 entrance physical examination.  The 
SMRs do not show any routine treatment provided for 
respiratory complaints during service.  The SMRs do show that 
the veteran was treated for smoke inhalation in March 1945.  
The entry noted that the smoke inhalation was from an enemy 
bomb attack.  The veteran's June 1946 separation physical 
examination was negative for any type of respiratory 
complaints or problems.  

The veteran submitted his original claim for service 
connection for a respiratory disorder in August 1991.  
Medical evidence of record at that time consisted of the 
veteran's SMRs, VA treatment records for the period from 
December 1946 to December 1980; VA examination reports dated 
in May 1963, May 1979 and March 1980; and private treatment 
records from several sources for the period from February 
1947 to November 1983.

The VA treatment records and examination reports were related 
to treatment and evaluation of unrelated complaints and 
disorders.  At the time of his May 1963 examination, the 
veteran did report that he had lost time from work due to 
lung problems.  

The private records were also primarily for unrelated matters 
although records from the Dearborn Clinic reported evidence 
of lung complaints and symptoms in May 1979 along with 
pulmonary function testing.  The results reported a Forced 
Expiratory Volume in one second (FEV-1) of 79 percent 
predicted value, and a Forced Vital Capacity (FVC) level of 
105 percent of predicted value.  The FEV-1/FVC ratio was 56 
percent.

VA records for the period from December 1991 to January 2000 
include a number of entries where the veteran was diagnosed 
with asthma or asthma and chronic obstructive pulmonary 
disease (COPD).  The records also included the results of 
several pulmonary function tests (PFTs) dated throughout the 
period.  A December 1991 entry noted that the veteran related 
a history of asthma since childhood.  The veteran said that 
his respiratory problems began in 1945 as a result of smoke 
inhalation.  The assessment at that time was COPD.  An entry 
from May 1993 recorded a history of asthma for the veteran 
with an exacerbation of symptoms of shortness of breath over 
the prior month.  The symptoms were relieved by the use of an 
inhaler.  The assessment was asthma.  Additional entries 
through September 1999 contained additional assessments of 
asthma and COPD.  PFTs dated in 1992, 1994, and 1995 were 
interpreted to show mild obstructive impairment.  A July 1998 
PFT was interpreted to show severe ventilatory impairment 
with marked bronchodilator response suggestive of asthma.

The veteran testified at a hearing at the RO in May 2001.  
The veteran testified about how his ship was hit by a bomb, 
and about his efforts to help fight the ensuing fire.  He 
explained how he was exposed to severe smoke and treated for 
smoke inhalation.  He said that if a sailor was able to walk, 
he was not kept in sick bay because the ship needed to stay 
active for combat.  The veteran said that a lot of crewmen 
died from smoke inhalation.  He said that he had breathing 
problems in 1947 when he first applied for disability 
compensation but did not complain about it.  He testified 
that his childhood asthma cleared before he went to high 
school.  He said he currently used three different types of 
inhalers.  The veteran said that he did not initially claim a 
respiratory problem because he was worried about how it might 
affect his civilian employment at the time.  The veteran said 
that he began smoking in service but had quit approximately 
25 years ago.  

The Board found that new and material evidence was submitted 
by way of a decision dated in December 2002, and reopened the 
current claim.  Additional development of the veteran's claim 
was required and he was notified of this determination in 
March 2003.  

The veteran was afforded a VA respiratory examination in 
April 2003.  The examiner noted that he had reviewed the 
veteran's records.  The examiner noted that the veteran was 
being treated for asthma, at times diagnosed as asthma/COPD, 
with inhalers.  Prior PFTs had shown mild obstructive 
impairment with sometimes significant response to 
bronchodilator and sometimes not.  The examiner reported that 
the diffusion test was always normal.  The examiner referred 
to the veteran's May 2001 testimony as providing a detailed 
explanation of his exposure to smoke in service.  The 
examiner reported current physical findings to include 
chronic cough and shortness of breath.  The examiner noted 
that the veteran was afforded a PFT in January 2003.  The 
results of the test were interpreted to show mild obstructive 
impairment with no significant response to bronchodilator.  
There was normal diffusion capacity and lung volumes.  The 
examiner provided diagnoses of chronic bronchitis and mild 
bronchial asthma.  The examiner said that the veteran had a 
history of childhood asthma.  It was noted that his symptoms 
flared after his exposure to the smoke onboard a ship in 
1945.  The veteran's history of smoking was noted as a 
compounding factor; however, the diffusion capacity had been 
normal on all the available PFTs and in the past the veteran 
had shown significant response to bronchodilators at times.  
This was felt to show that the veteran did not have emphysema 
but chronic bronchitis and asthma.  The examiner stated that 
it was at least as likely as not that the veteran's asthma 
and chronic bronchitis were caused by the exposure to smoke 
in service.

II.  Analysis

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2002) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's SMRs document that he was exposed to heavy 
smoke onboard the USS WASP as a result of fires caused by 
enemy bombing.  The veteran was also awarded the Purple 
Heart, presumably for this action as there is no other 
indication in the SMRs of any type of injury or wound due to 
enemy action.  The SMRs do not record any chronic respiratory 
problem in service after the March 1945 attack.  

In May 1963, the veteran reported missing time from work due 
to lung problems.  Private treatment records from May 1979 
noted that the veteran complained of symptoms of wheezing, 
coughing, and paroxysms.  A PFT from that time was indicative 
of a respiratory impairment.  See 38 C.F.R. § 4.97 (2002).  

VA treatment records for the period from December 1991 to 
January 2000 document multiple diagnoses of asthma and PFT 
results indicative of an obstructive impairment.

The veteran testified in May 2001 as to his childhood asthma 
and his exposure to the thick smoke resulting from the enemy 
attack in March 1945.  He said that he continued to have 
problems with his breathing after that, but did not seek any 
disability compensation for the condition.  The veteran 
testified as to his current problems and that he used several 
inhalers to relieve his symptoms.

The April 2003 VA examiner noted the veteran's history.  The 
veteran was afforded a PFT in January 2003 which was 
interpreted to show a mild obstructive impairment.  The 
examiner noted that the veteran had smoked for a number of 
years, but that the veteran's diffusion capacity, as measured 
on the several PFTs of record, had remained normal.  The 
examiner said that this meant that the veteran did not have 
emphysema.  The examiner provided diagnoses of chronic 
bronchitis and asthma.  The examiner stated that it was at 
least as likely as not that the diagnoses were related to the 
veteran's smoke exposure in service.

In reviewing the evidence of record the Board notes that the 
veteran was clearly exposed to hazardous smoke in service.  
Smoke that was severe enough to cause a number of casualties 
on his ship.  The veteran testified that he continued to 
experience breathing problems from that time, although there 
is no clear medical evidence of that immediately after 
service.  The 1963 VA examination report recorded the 
veteran's acknowledgement of missing work due to lung 
problems and the 1979 private medical record reflected 
complaints of wheezing and coughing, and a PFT that reflected 
a level of impairment.  The current VA records contain a 
number of diagnoses of asthma and PFT results that document 
an obstructive impairment.

The April 2003 VA examiner considered the above evidence and 
opined that the veteran's current respiratory problems were 
at least as likely as not related to his exposure to smoke in 
service.  Resolving all reasonable doubt in favor of the 
veteran, the Board finds that he has satisfied the criteria 
to establish service connection for chronic bronchitis and 
asthma.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2001).  The Board notes that 38 C.F.R. § 3.102 was amended 
in August 2001, effective as of November 9, 2000.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the change to 
38 C.F.R. § 3.102 eliminated the reference to submitting 
evidence to establish a well-grounded claim and did not amend 
the provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

The Board also notes that the standard for processing claims 
for VA benefits was changed, effective November 9, 2000, with 
the signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)).  As the Board's decision 
constitutes a complete grant of the benefit sought on appeal, 
there is no further assistance or development required in 
this case.


ORDER

Service connection for chronic bronchitis and asthma is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

